DETAILED ACTION
This office action is in response to the amendments/remarks filed on 03/08/2022. Claims 2-9, 11 are pending; claims 2-9 have been amended; claims 1, 10 are canceled. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 has been considered by the examiner.
Response to Amendment/Argument
The previous objection to the drawings has been withdrawn in light of the remarks on page 8; third paragraph. 
The previous objections to the specification have been withdrawn in light to the amendment to the specification and title. 
The previous claims objections have been withdrawn in light of cancelation of claim 1 and remarks on page 10, first paragraph.
The previous claims rejections have been withdrawn in light of cancelation of claim 1 and remark on page 10, third paragraph. 

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Edward Callaghan on 3/21/2022

The application has been amended as follows: 

Claim 11, line 21 recites “a respective flat fastening lug of a first pair of the plurality of pairs of lining spring” has been amended as -- a respective flat fastening lug of the first pair of the plurality of pairs of lining spring-- 
Claim 11, line 22 recites “a respective flat fastening lug of a second” has been amended as -- a respective flat fastening lug of the second--
Claim 11, line 30 recites “a flat fastening lug or an angled fastening lug” has been amended as --the flat fastening lug or the angled fastening lug--

Allowable Subject Matter
Claims 2-9, 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious a friction device; specifically, “an angled fastening lug spaced a distance apart from a respective flat fastening lug in an axial direction of the carrier element” and in combination with the remaining structure of claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Muehlegger (US 10197107) discloses carrier 5; friction lining segments 8, pairs of lining spring elements 15,17; however, the prior art alone in combination disclose the limitation of “an angled fastening lug spaced a distance apart from a respective flat fastening lug in an axial direction of the carrier element”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659